DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 15, 17, 28, 29 and 32-35 have been amended, claims 1-14, 16, 20-27 and 31 are cancelled, claims 17 and 19 remain withdrawn from prosecution, and therefore claims 15, 17, 28, 29 and 32-45 are currently under consideration in the application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the one or more channels defined by the plurality of ribs set forth in the newly added claim 44 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 45 is objected to because of the following informalities: in lines 1-4, “extending from the an exterior surface” should be replaced with --extending from an exterior surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification as originally filed for one or more channels within the hollow cavity define by the plurality of ribs.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The newly added claim 41, in lines 2- 4, recites the limitation “a divider interposed between the inlet and the outlet; and wherein: the divider cooperating with the lower wall to define at least one gap”. In particular, the divider as claimed is defined in the specification and figure 3 for example as the baffle (33), the lower wall is also defined in the specification and figure 2 for example as wall (27). The specification (para [0157], published version) also defines the baffle 33 as dividing the inlet half from the outlet half, and leaving openings 35 at either end to allow air flow into the outlet half. Therefore, on the basis of this structural description of the divider or baffle (33) presented above, it is unclear and by what manner does the divider cooperate with the lower wall to define at least one gap as claimed. The claim is therefore rendered indefinite as the metes and bounds are unascertainable.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claims 15, 28, 29, 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roth (US Patent No. 5,397,104).
	Regarding claim 15, Roth teaches a device for handling a dross (i.e.  
molten metal processing by-product (see abstract), the device comprising: an enclosure (10, see figure 1 and column 2, lines 55-68), defining a chamber configured to receive a dross collector (i.e. container unit, 12, see figure 1 and column 2, lines 55-68) containing metal and dross or by-product (see abstract, column 2, lines 55-68 and figure 1); a compression head (i.e. compressing element, 14, see figures 1-3 and column 2, line 55-column 3, line 57) disposed in the chamber and configured and configured to compress the dross or by-product in the container unit (12, see figures 1-3); a hydraulic drive (i.e. an actuator, see column 2, line 64-column 3, line 5, column 3, lines 24-42 and figures 1-3) connected to the compression head compressing element (14, see figures 1-3); wherein the compressing element (14, see figure 2) includes: an upper surface (i.e. under surface of the cover plate 28, see figure 3 and column 3, lines 24-28 and lines 43-57) having an inlet (i.e. water inlet 32, see figure 2 and column 3, lines 43-53) and an outlet (i.e. water outlet 34, see figure 2 and column 3, lines 43-53); and a lower surface (15, see figure 2 and column 3, lines 6-15);  and an at least partially hollow interior (i.e. the hollow interior containing the cooling water see figure 2 and column 3, lines 43-53) defined between the upper surface (see figure 3) and the lower surface (15, see figure 2), the hollow interior being connected to the inlet and the outlet (see figure 2); the hollow interior including one or more fluid flow constraining surfaces including one or more walls of the hollow interior (see figure 2); and at least one fluid flow control element (i.e. baffle 40, see figure 2 and column 3, lines 48-53) disposed within the hollow interior (see figure 2),  and wherein  at least one fluid flow control element (40, see figure 3) is in a form of a projection (see figure 2). 
           Regarding claim 28, Roth in figure 2 shows one or more fluid flow constraining 
surfaces defined by one or more walls (i.e. the inner surface walls of the upper portion 17 of the compression head 14) facing the of the hollow interior, and said one or more flow constraining surfaces bounding the hollow interior through which there is fluid flow; thereby meeting substantially all aspects of the claim.
           Regarding claim 29, Roth in figure 2 shows at least one fluid flow control element including at least one baffle 40 (see figure 2 and column 3, lines 48-53); and wherein said baffle is provided at separation distance (see in figure 2 a gap is provided between the baffle 40 and the inner surface of the bottom wall 15) from an inner surface of the 
lower surface of the compressing element (14). 
         Regarding claim 33, Roth in figure 2 shows at least one fluid flow control element (i.e. baffle 40, see figure 2 and column 3, lines 48-53) that defines a length, width, heights, and/or a profile. The claim is met by Roth because the claim requires either a single fluid flow control element or multiple fluid flow control element, and Roth meets the former or the first requirement.            Regarding claim 36, Roth in figure 2 shows a compressing element including: a press head (14) for molten metal and/or molten metal processing by-products; wherein the lower surface includes one or more outwardly extending protrusions or surfaces (i.e. ribs 24 and 35,  see figure 2, and also ribs 24, 25, 26 and 27, see figures 4 and 5, and  column 3, lines 6-23).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis 
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 30, 34 and 35, 37-40 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth (US Patent No. 5,397,104) as applied to claim 15 above.
	Regarding claim 30, Roth in figure 2 shows at least one fluid flow control element including at least one baffle 40 (see figure 2 and column 3, lines 48-53); and wherein said baffle is provided at separation distance (see in figure 2 a gap is provided between the baffle 40 and the inner surface of the bottom wall 15) from the inner surface of the lower surface of the compressing element (14) but silent with respect to the magnitude of said separation distance and as such fails to teach separation values from 20 mm to 80 mm. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV. A.	Regarding claims 34 and 35, Roth in figure 2 shows a cooling water inlet (32, also see column 3, lines 43-54)  and a cooling water outlet (34, also see column 3, lines 43-54) provided between the center of the compressing element and the periphery of the compressing element but silent about the exact position of each one of the cooling water inlet  and the cooling water outlet way between the center and periphery, and thus failing to teach an inlet and an outlet being provided between 40% and 60% of the way between the center and periphery as set forth in these claims respectively. The difference between these claims and the teachings of Roth, therefore lies only in the separation distance or a dimensional extent between corresponding structures. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV. A.	Regarding claims 37 and 44, Roth teaches a press head (i.e. 14, see figures 1-3, abstract and column 2, line 55-column 3, line 57) for a dross pressing device (see abstract), the press head comprising: an upper wall (i.e. cover plate 28, see figure 3 and column 3, lines 24-28 and lines 43-57) defining an inlet (i.e. water inlet 32, see figure 2 and column 3, lines 43-53) and an outlet (i.e. water outlet 34, see figure 2 and column 3, lines 43-53); a lower wall (15, see figure 2 and column 3, lines 6-15) having an interior surface cooperating with the upper wall to define a hollow cavity (i.e. the hollow interior containing the cooling water see figure 2 and column 3, lines 43-53) that is in fluid communication with the inlet and the outlet (see figure 2); and at least one ribs (i.e. baffle 40, see figure 2 and column 3, lines 48-53) extending from the interior surface of the  upper wall into the hollow cavity; wherein the press head defines a flow path from the inlet, through the hollow cavity, to the outlet (see figure 2 and column 3, lines 43-53). 
	Roth in figure 2 for example only shows a single baffle or rib extending from the upper wall but fails to particularly teach a plurality of ribs extending into the hollow cavity from the interior surface of the lower wall as claimed. However, it is well settled that, although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Also see MPEP 2144.04.VI.B. In this instant, selection to modify the device of Roth to use a plurality of ribs instead of one for the purposes of improving the upon the fluid flow control within the compression head would have been obvious to one of ordinary skill in the art at the time the invention was made. Furthermore, selection to modify the device of Roth to provide the rib(s) on the surface of the lower wall instead of the upper wall would have been obvious to one of ordinary skill in the art at the time the invention was made since doing so would have amount to a mere rearrangement of part that would have yielded the same expected result of controlling the fluid flow effectively within the compression head, especially since Application’s specification indicates that said alternative rib(s) arrangement may be used without stating any added benefit over the former arrangement. Also see MPEP 2144.04. VI.C. 
 	Regarding claim 38, Roth in figure 2 shows a press head (14) having a lower wall that is dome shaped.  
             Regarding claim 39, Roth teaches a press head (14) comprising at least one baffles (40, see figure 2) extending from the upper wall (i.e. cover plate 28, see figure 3) that cooperates with the lower wall (15, see figure 2 and column 3, lines 6-15) to define the hollow cavity see figure 2 and column 3, lines 43-53).
	Regarding claim 40, Roth in figure 2 shows at least one fluid flow control element including at least one baffle 40 (see figure 2 and column 3, lines 48-53); and wherein said baffle is provided at separation distance (see in figure 2 a gap is provided between the baffle 40 and the inner surface of the bottom wall 15) from the inner surface of the lower surface of the compressing element (14) but silent with respect to the magnitude of said separation distance and as such fails to teach separation values from 30 mm to 70 mm. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV. A.	Regarding claim 45, Roth in figures 2 and 3 shows a press head (14), comprising one or more protrusions (i.e. ribs 24 and 25, see figure 2 and column 3, lines 15-33) extending from an exterior surface of the lower wall (15, see figure 2).
Allowable Subject Matter
13.	Claims 32, 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter: Roth differs from the instant claimed invention by failing to teach and/or adequately suggest:
As in claim 32: one or more fluid flow control elements include one or more ribs or other projections, the one or more fluid flow control elements extending in a radial direction relative to the junction of the inlet with the hollow interior and/or the junction of the outlet with the hollow interior.
	As in claim 42: a first set of the plurality of ribs extend radially from the inlet.
	As in claim 43: a second set of the plurality of ribs extend radially from the outlet.  
Response to Arguments
15.	Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
	Applicant argues that because claim 15 has been amended based on the subject matter of claim 32 deemed allowable in the previous office action mailed on 05/04/2022, all the claims are in condition for allowance.
	In response, it is noted that, while claim 15 has been amended, it did not capture the entire subject matter deemed allowable and as such claim 15 remain rejectable by Roth as indicated in the rejections above. In particular, the baffle (40) of Roth, extending from the upper wall of the press head (14) still meets the requirement for one or more projections recited in claim 15 as instantly amended, hence contrary to Applicant’s urges claim 15 remains rejected by Roth.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733